DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' amendment filed on 12/29/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of species II in the reply filed on 12/29/2020 is acknowledged.  Claims 1-20 are presented for examination consideration. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (20170163163)
Regarding claim 1. Jang teaches a power converter [fig 3a] comprising: 
a first soft switching network [202, is understood to be a soft switching network, ¶65] coupled to a low-side switch [S2] of the power converter, 
wherein the first soft switching network comprises a first magnetic device [TR2] and a first auxiliary switch [SA2], 
and wherein the first soft switching network is configured such that the low-side switch is of zero voltage switching [¶52], and the first auxiliary switch is of zero current switching [¶53]; 
and a second soft switching network [201] coupled to a high-side switch [S1] of the power converter, 
wherein the second soft switching network comprises a second magnetic device [TR1] and a second auxiliary switch [SA1], and wherein the second soft switching network is configured such that the high-side switch is of zero voltage switching [¶41], and the second auxiliary switch is of zero current switching [¶42].

Regarding claim 4. Jang teaches the power converter of claim 2, wherein: the first magnetic device is a transformer [see TR2].  

[DA2].  

Regarding claim 7. Jang teaches the power converter of claim 5, wherein: the high-side switch and the low-side switch are IGBT devices [¶6].  

Regarding claim 8. Jang teaches the power converter of claim 5, wherein: an anode of the first diode is connected to a cathode of the second diode; and an emitter of the high-side switch is connected to a collector of the low-side switch [¶6].  

Regarding claim 9. Jang teaches the power converter of claim 1, wherein: the first auxiliary switch is an IGBT [¶6].  

Regarding claim 10. Jang teaches the power converter of claim 1, wherein: the power converter is a three-level boost converter [¶28].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. in view of Agamy et al. (20140001856)
Regarding claim 2. Jang teaches the power converter of claim 1, wherein the power converter comprises: a first diode [D1], a second diode [D2], the high-side switch and the low-side switch connected in series between an output terminal of the power converter and ground [i.e. terminals of V2]; 
and an inductor [L] connected to a common node of the second diode and the high-side switch, and an input terminal [i.e. terminal of V1] of the power converter.  
However, Jang does not explicitly mention a flying capacitor connected between a common node of the first diode and the second diode, and a common node of the high-side switch and the low-side switch.
Agamy teaches a flying capacitor [fig 1, 46] connected between a common node [28] of the first diode and the second diode, and a common node [46] of the high-side switch and the low-side switch.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang power converter to a similar configuration as Agamy power converter in order to have a circuit which has the ability to operate at voltages higher than the blocking capacity of each power cell consisting of diode and switching element.
 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. in view of Agamy et al. and further in view of Davidson (20170025962)
Regarding claim 3. Jang teaches the power converter of claim 2, a first output capacitor [fig 14, CB1] and a second output capacitor [fig 14, Cb2] connected in series between the output terminal of the power converter and ground.
However, Jang does not explicitly mention wherein the power converter further comprises: a first output capacitor and a second output capacitor connected in series between the output terminal of the power converter and ground; a first voltage clamping diode between the first soft switching network, and a common node of the first output capacitor and the second output capacitor; and a second voltage clamping diode between the second soft switching network and a positive terminal of the flying capacitor.
Davidson teaches wherein the power converter further comprises: 
a first voltage clamping diode [Ds1] between the first soft switching network, and a common node [- terminal of CL1] of the first output capacitor and the second output capacitor; and a second voltage clamping diode [Ds3] between the second soft switching network and a positive terminal of the flying capacitor.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang power converter to a similar configuration as Davidson power converter in order to have a circuit to provide a true [¶14].


Claims 11, 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. fig 4a in view of Jang et al. fig 14    
Regarding claim 11. Jang teaches an apparatus [fig 4a] comprising: 
a transformer [TR1] having a primary winding [Np1] connected between the first power switch and the auxiliary switch; and an auxiliary diode [DA1] coupled between a secondary winding [Ns1] of the transformer and an HW 86215269US04Page 3 of 7output terminal [i.e. terminals of V2] of the multi-level boost converter, wherein the transformer and the auxiliary switch are configured such that the first power switch is of zero voltage switching, and the auxiliary switch is of zero current switching [¶41-¶42, ¶52-¶53].  
While Jang teaches an auxiliary switch [SA2] configured to be turned on prior [see graph fig 3b] to turning on a first power switch [S1] of a power converter [i.e. fig 4a], However, Jang’s fig 4a does not explicitly mention the power converter is a multi-level boost.  Whereas Jang fig 14 is a multi-level boost [¶58].


Regarding method claims 16-17, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claims 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. fig 4a in view of Jang et al. fig 14 and further in view of Agamy et al.
Regarding claim 12. Jang as modified teaches the apparatus of claim 11, wherein the multi-level boost converter is a three- level boost converter comprising: a first diode [D1], a second diode [D2], a second power switch and the first power switch 
an inductor [inductor of fig 4a] connected to a common node of the second diode and the second power switch, and an input terminal of the three-level boost converter [input voltage of converter]; and a first output capacitor [fig 14, CB1] and a second output capacitor [fig 14, Cb2] connected in series between the output terminal of the three-level boost converter and ground.  
However, Jang does not explicitly mention a flying capacitor connected between a common node of the first diode and the second diode, and a common node of the second power switch and the first power switch.
Agamy teaches a flying capacitor [fig 1, 46] connected between a common node [28] of the first diode and the second diode, and a common node [46] of the second power switch and the first power switch.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang power converter to a similar configuration as Agamy power converter in order to have a circuit which has the ability to operate at voltages higher than the blocking capacity of each power cell consisting of diode and switching element.

Regarding method claims 18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily 



Allowable Subject Matter
Claims 6, 13-15 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839